Citation Nr: 1339469	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for Parkinson's disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from January 1958 to July 1985.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO). 

Evidence associated with the Veteran's claims file during the pendency of this appeal raised the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996). 

The appeal is remanded to the RO.


REMAND

A review of the claims file reveals that further development on the matters of entitlement to an initial evaluation in excess of 30 percent for Parkinson's disease and entitlement to TDIU is warranted.

Parkinson's Disease

A longitudinal review of the record revealed that the Veteran filed a claim for entitlement to service connection for Parkinson's disease in October 2009.  In a January 2011 rating decision, the RO granted service connection for Parkinson's disease and assigned a 30 percent evaluation under 38 C.F.R. § 4.124a, Diagnostic Code 8004, effective October 21, 2009.  The Veteran filed a timely notice of disagreement in February 2011, in which he objected to the initially assigned 30 percent evaluation assigned to his Parkinson's disease.  Fenderson v. West, 12 Vet. App. 119 (1999).  After a statement of the case was issued in February 2012, the 

Veteran continued to disagree with the assigned evaluation and filed a substantive appeal to the Board in April 2012.  

VA's duty to assist includes providing a thorough and contemporaneous medical examination.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The February 2010 VA brain examination report is too remote, and the evidence of record is otherwise inadequate to assess the present severity of the Veteran's service-connected Parkinson's disease.  In multiple statements of record, the Veteran and his attorney have asserted that his service-connected Parkinson's disease had worsened in severity and highlighted the deteriorating nature of the disability.  The Veteran also submitted private treatment records dated through December 2012 showing that his Parkinson's disease symptomatology now included motor manifestations, cognitive impairment, urinary problems, sexual dysfunction, loss of sense of smell, sleep disturbance, sporadic constipation, balance difficulty, and uncontrollable drooling.  

Under Diagnostic Code 8004, a 30 percent disability rating represents the minimum rating for paralysis agitans.  Evaluations of neurological conditions and convulsive disorders may be rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  Psychotic manifestations, complete or partial loss of use of one or more extremities, speech disturbances, impairment of vision, disturbances of gait, tremors, visceral manifestations, etc., are to be considered referring to the appropriate bodily system of the schedule.  With partial loss of use of one or more extremities from neurological lesions, diseases and residuals are to be rated by comparison with mild, moderate, severe, or complete paralysis of peripheral nerves.  38 C.F.R. § 4.124a (2013).    

To ensure that VA meets its duty to assist, a contemporaneous examination is necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (c)(4) (2013).  As such, the Board finds that a remand for an additional VA examination is warranted in order to obtain findings that are more recent.  An additional attempt to obtain records from the Veteran's private physician, identified as Dr. I. A., must also be made.  38 C.F.R. §§ 3.159(c)(1) (2013).  

TDIU

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the above-captioned increased initial rating claim for Parkinson's disease.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  Generally, all issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of entitlement to TDIU is "intertwined" with the issue of entitlement to an initial rating in excess of 30 percent for Parkinson's disease, but was not addressed by the RO, the claim is remanded to the RO.

Generally, VA will award when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2013).

A total disability rating may be assigned, where the scheduler rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a) (2013). 

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001). 

Presently, service connection is in effect for Parkinson's disease, rated as 30 percent disabling; lumbar spine myofascial syndrome with degenerative disc disease, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The Veteran's combined service-connected disability rating is 40 percent, effective January 31, 2011.  38 C.F.R. § 4.25 (2013).  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. § 4.16(a) for scheduler consideration of entitlement to a total rating based on individual unemployability, because the Veteran's combined rating for his service-connected disabilities is not 70 percent or more.  For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned on an extraschedular basis when it is found that the service-connected disabilities are sufficient to produce unemployability.  38 C.F.R. § 4.16(b) (2013).

In a December 2012 statement, the Veteran's attorney indicated that the Veteran sought entitlement to TDIU, asserting that the Veteran was unemployable at least in part due to his service-connected Parkinson's disease.  In a December 2012 examination report, the Veteran's private physician, Dr. I. A., indicated that the Veteran was 73 years old and could not drive a car because sleep came without warning.  It was also indicated that the Veteran fell over frequently, was embarrassed by his drooling, had an arythmic heart beat being treated by a cardiologist, and had severe back pain, which an magnetic resonance imaging scan attributed to arthritis.  After noting that the Veteran was to have back surgery in January 2013, the physician indicated that it would not be in an employer's best interest to consider the Veteran for a position.    

Based on a cumulative review of the record, the Board finds that the evidence of record contains insufficient information to make an adequate determination as to whether the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  As such, the Board finds that a remand is warranted in order to afford the Veteran a VA examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  The RO must provide VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) to the Veteran.

2.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims that has not already been associated with the claims file.  Regardless of the Veteran's response, the RO must obtain all outstanding records relevant to the claims being remanded, to include treatment records from the Veteran's private physician, identified as Dr. I. A. 

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and his attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his attorney must then be given an opportunity to respond.

3.  The Veteran must be afforded a VA examination by a physician with appropriate expertise to determine the nature, extent, and severity of his service-connected Parkinson's disease, and all residual disorders.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests must be accomplished.  If additional examinations to determine the severity of any found residual disorders are indicated, such examinations must be scheduled.

The examiner must identify all related residual disorders of Parkinson's disease, to include disorders manifested by motor manifestations, cognitive impairment, urinary problems, sexual dysfunction, loss of sense of smell, sleep disturbance, sporadic constipation, balance difficulty, and uncontrollable drooling.  The examiner must specifically address the complete symptomatology for each established residual of Parkinson's disease in order to assess the severity of each residual.  All indicated studies must be conducted and all findings must be reported in detail.  

The examiner must also elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age. 

A complete rationale for all opinions given must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for any VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the RO must review any examination report to ensure that it is in complete compliance with the directives of this Remand.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  

6.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

